Citation Nr: 0625316	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  02-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to additional compensation for a child with 
leukemia and hearing loss, claimed as the result of exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 2001, the Board remanded the case for issuance of a 
Statement of the Case (SOC), see Manlincon v. West, 12 Vet. 
App. 238 (1999), which was done in December 2002.

A March 2003 rating decision granted service connection for 
status post-excision of malignant melanoma, with an 
evaluation of 0 percent (non-compensable), effective March 
1999.  The veteran submitted a timely March 2003 Notice of 
Disagreement with that decision.  A Decision Review Officer, 
in a February 2004 rating decision, granted a compensable 
evaluation of 20 percent, effective March 2002, and an SOC 
was also issued in February 2004.  The claims file reflects 
no evidence of the SOC having been returned as undeliverable, 
or of the veteran having filed a substantive appeal in 
response to it.  Thus, that issue is not before the Board and 
will not be discussed in this decision.  See 38 C.F.R. 
§ 20.200 (2005).

This case has been adjudicated as the veteran's claim, with 
the rating decision, notice letter, and Statement of the Case 
being furnished to the veteran.  Thus, the issue has been 
considered as listed on the cover page of this decision.  To 
the extent D.W.R.'s statement on the VA Form 21-4142 received 
in April 1999 constitutes an informal claim for benefits in 
her own right, such claim has not been formally adjudicated 
and is referred to the RO for action.


FINDINGS OF FACT

1.  The veteran's daughter, D.W.R., was born on December [redacted], 
1970.

2.  The veteran filed a claim for compensation for his 
daughter's leukemia and hearing loss in March 1999.

3.  No claim for additional compensation based on helpless 
child status has been argued or filed.


CONCLUSION OF LAW

Payment of compensation to a veteran for a child with 
leukemia and hearing loss, claimed as a residual of his 
presumed exposure to Agent Orange during active service, is 
legally precluded.  38 U.S.C.A. §§ 1110, 1805 (West 2002); 38 
C.F.R. § 3.814 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent solely on application of 
the law.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); see 
also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) 
(the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter).  

Analysis

The veteran's service medical records show that he served in 
Vietnam from October 1962 to July 1963.  Thus, he is presumed 
to have been exposed to herbicides, to include Agent Orange, 
during his service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The medical evidence of record reflects that the veteran's 
daughter, at 11 years of age, was diagnosed with acute 
lymphocytic leukemia in October 1982.  A January 1992 report 
of her physician reflects that she has been in complete 
remission.  The veteran asserts that her leukemia is related 
to his presumed exposure to Agent Orange while serving in 
Vietnam.  He also asserts that his daughter incurred a 
hearing loss secondary to the chemotherapy treatment for her 
leukemia.  He further asserts that his grant of service 
connection for his post-excision of malignant melanoma 
secondary to his presumed exposure to Agent Orange 
constitutes a concession by VA that there is a nexus between 
that exposure and his daughter's leukemia.

VA compensation benefits are only payable to a child under 
limited circumstances.  The applicable law and regulations 
provide that VA shall pay a monthly allowance, based upon the 
level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits and 
is based upon herbicide exposure of the veteran as a father 
of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  
The veteran's daughter is not diagnosed with spina bifida, 
and the veteran does not contend that she is.  Thus, no legal 
entitlement exists under the law.

Regardless, the Board notes that this claim was filed by the 
veteran, even though his daughter was age 29 at the time.  
There is no indication in the record that the veteran's 
daughter is incapable of self support or requires a guardian 
to handle her affairs.  In fact, the medical evidence 
indicates she had a job.  Thus, the veteran does not have 
standing to file a claim under 38 U.S.C.A. § 1805, as the 
proper claimant for such a claim is his daughter.  However, 
even if he did have such standing, as noted above, there is 
no legal entitlement to benefits under section 1805 as the 
veteran's daughter does not suffer from spina bifida. 

In light of the fact that the veteran has no standing to 
pursue a claim under 38 U.S.C.A. § 1805, his claim must be 
construed as a request for increased compensation based upon 
his child.  His sole argument for the benefit he seeks is his 
belief that her leukemia is somehow linked to his presumed 
exposure to Agent Orange, and her chemotherapy treatment for 
leukemia caused her hearing loss.  Unfortunately, there is no 
provision of law permitting payment of additional 
compensation to a veteran based on the facts alleged in this 
case.  

The only provisions permitting additional compensation to be 
paid to a veteran for a child over age 18 require the child 
to be unmarried, and deemed permanently incapable of self 
support before the age of 18, or between the ages of 18 and 
23 and attending an approved school.  38 C.F.R. §§ 3.57, 
3.356.  The veteran's daughter clearly does not meet the 
school attendance criteria, as she was 29 when the claim for 
additional compensation was filed.  And, as noted above, the 
veteran has never contended she is incapable of self support, 
nor does the record suggest such.  

Moreover, such additional benefits are only payable when the 
veteran is in receipt of at least 30 percent disability 
compensation.  38 C.F.R. § 3.4(b)(2).  The veteran's combined 
evaluation was increased to 30 percent by a December 2005 
rating decision.  The notice letter for that decision invited 
the veteran to provide additional information regarding 
dependents, noting the above two criteria regarding children, 
and providing a form for completion.  No response is 
contained in the record.

Regardless, the veteran's claim has never involved additional 
benefits based on school attendance or helpless child status.  
Such has never been claimed, nor specifically denied.  
Rather, his claim has solely focused on the contention that 
VA should recognize his daughter's leukemia and resulting 
hearing loss as "service-connected."  As noted above, there 
is no provision of law to permit him to claim such benefits 
in his own right based on his daughter, and he lacks standing 
to claim such benefits for his daughter, as she is over age 
18 and must claim such benefits in her own right.  Moreover, 
statutes pertaining to service connection require the person 
to be a veteran.  See 38 U.S.C.A. § 1110.  There is no 
provision of law permitting "service connection" for a 
veteran's child.  Other than the provisions of 38 U.S.C.A. 
Chapter 18, discussed above, no monetary benefits are payable 
for a child claiming disabilities due to her father serving 
in Vietnam. 

In sum, the applicable laws and regulations are unambiguous, 
as they do not permit a payment of additional compensation to 
a veteran for leukemia or hearing loss in his child, claimed 
as due to exposure to Agent Orange.  

In this case, where the law and not the evidence is 
dispositive, the Board must deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional compensation to the veteran for a 
child with leukemia and hearing loss, claimed as the result 
of presumed exposure to Agent Orange, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


